We are unable to agree with the conclusion reached in the leading opinion regarding appellant's first exception, reading as follows:
                          "EXCEPTION 1
"Error in permitting plaintiff to contradict his witness Horace Artison by allowing the following while the plaintiff was being examined by his counsel:
"Q. Mr. Butler asked you what Horace said when I talked to him and to you. I will get you to tell me. Mr. Butler asked if Horace said on the stand just what he told you and me awhile ago. What did Horace say in the room about lifting up trucks before this? Do not answer until the Court tells you to.
"Mr. Butler: I object to contradicting a witness. It is improper and incompetent.
"The Court: Go ahead and answer.
"Q. What did he say to me about cars having to be lifted? A. He said he had helped lift them.
"Q. What did he say in yonder? A. The same thing.
"The error being that it was improper and incompetent for the plaintiff to contradict his own witness, there having been no ground for such contradiction, while the witness Horace Artison was on the stand, not any evidence that such witness had taken plaintiff's counsel by surprise, which would justify the cross examination of such witness, and that being the only method by which the witness may be contradicted, it was error to permit plaintiff to offer such contradiction otherwise."
The question asked the plaintiff by his counsel, concerning which complaint is now made, was asked on redirect examination of the plaintiff following the cross examination of him by counsel for the defendant, and was caused by the *Page 10 
question propounded to the plaintiff on the cross examination by counsel for the defendant. In this connection, it is well to refer to certain questions asked the plaintiff by counsel for the defendant during the cross examination, as follows:
"Q. Did you say anything to Mr. Hattaway on the platform? A. Yes, sir.
"Q. Was Horace there? A. Yes, sir.
"Q. What did Mr. Hattaway say? A. Said to go and lift it around.
"Q. And then you went upstairs, and when you got up there you hollered back to Mr. Hattaway and told him that the table was stuck and would not turn, and he hollered back and told you to pick it up and turn it. Was Horace there? A. He was gone to get water.
"Q. Did you hear him testify that he was there all the time and did not hear anything about it being stuck? A. I heard him testify that.
"Q. You put him on the stand. You want the jury to believe him? A. He did not tell the truth.
"Q. You want us to understand that Horace was wrong? A. He was wrong.
"Q. Did you hear Horace testify that when you rolled the car on the table that you were the one that suggested that you pick it up and he had never done it before? A. Yes, sir.
"Q. You want us to understand that is wrong? A. That is wrong.
"Q. Horace was there all the time. He knows as much as you do? A. I suppose so.
"Q. If there was any hollering, he could have heard it? A. He did hear it.
"Q. You heard him testify that he did not? A. Yes, sir.
"Q. Do you know if Horace talked to Mr. Lanham before he went on the stand? A. Yes, sir.
"Q. Were you with him? A. Yes, sir. He talked to me and Horace. *Page 11 
"Q. And Horace told you the same thing he said on the witness stand? A. No, he did not.
"Q. So you do not want to stand by Horace? A. He did not tell the truth.
"Q. So Horace, before you got around and when you got on the frame, Horace snatched it up and it rolled on you? A. I was right behind it."
The answer to the question about which appellant now complains, given by the plaintiff, was, in effect, the same in meaning and substance as the answers given by the plaintiff to questions propounded by counsel for the defendant during his cross examination of the plaintiff. Under our view, this affords no basis for a reversal.
Under my view of the case, the judgment of the lower Court should be affirmed.